DILLARD, Judge,
concurring dubitante in judgment only.
I concur in today’s result. I concur because I cannot say with confidence that my colleagues on the panel are incorrect in the manner they have chosen to resolve the issues before us. But I do so with serious doubts.28 And if I were deciding this case alone, my reasoning and conclusions might differ from the majority’s in several material respects. That said, I am satisfied that my colleagues have carefully and seriously studied this case. Chief Judge Ellington has penned a thoughtful opinion in which Presiding Judge Phipps has fully concurred. I commend them both for the amount of time and effort they have exerted in resolving this difficult and important case. Unfortunately, our constitutional duty to resolve this appeal today (within two terms of docketing)29 precludes me from engaging in the type of extended study necessary to achieve a high degree of confidence that my experienced, able colleagues are right.30 As such, I *373defer to the conclusions they have reached in this case, albeit with considerable reservations.
Decided November 30, 2012
Reconsideration denied December 13, 2012
Butler, Wooten & Fryhofer, James E. Butler, Jr., George W. Fryhofer III, John C. Morrison III, Tedra C. Hobson, William E. Moore, Jr., Gregory A. Voyles, for Nalley.
Jones, Cork & Miller, H. Jerome Strickland, Matthew T. Strickland, Christopher J. Arnold, Hunter, Maclean, Exley & Dunn, John M. Tatum, Matthew C. Henderson, Rachel C. Young, for John Langdale.
Watson Spence, Frank F. Middleton TV, Evans J. Plowden, Jr., Louis E. Hatcher, Sarah F. Kjellin, for Harley Langdale.
Bryan, Cave, Powell & Goldstein, William V. Custer TV, Raymond J. Burby TV, Edwin M. Cook, Coleman Talley, William E. Holland, for The Langdale Company.

 See generally United States v. Kaley, 677 F3d 1316, 1330-32 (11th Cir. 2012) (Edmondson, J., concurring in the result); Benefield v. Tominich, 308 Ga. App. 605, 613 (708 SE2d 563) (2011) (Blackwell, J., concurring dubitante); Jason J. Czarnezki, The Dubitante Opinion, 39 Alerón L. Rev. 1 (2006).


 Ga. Const, art. VI, § 9, ¶ 2 (“The Supreme Court and the Court of Appeals shall dispose of every case at the term for which it is entered on the court’s docket for hearing or at the next term.”).


 The parties to this appeal are represented by talented and skillful attorneys who have vigorously advanced their clients’ interests throughout this unique and complex piece of litigation'—so much so that their considerable efforts have produced a staggering appellate record consisting of eighty parts (and thousands upon thousands of pages), six transcripts, and numerous lengthy and detailed briefs. It is in this context that I suggest extended study on my part would be required in order for me to achieve a high degree of confidence that my *373distinguished colleagues are correct in the reasoning outlined in their majority opinion, as well as in the conclusions they have reached.